IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

RECEIVED
VS. BALTIMORE. MOCase No. GJH-19-0517
HENRY LEE KENNER, II 2020 JUN 10 A 1 38)
se ok oak ok ok

ORDER OF DETENTION (18 U.S.C. § 3142)

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I have
concluded that the following facts require the detention of the defendant pending the trial of this case.

PART I: FINDINGS OF FACT

a ( 1) This is a case in which the [government may properly seek detention] or [the court may consider ordering
detention sua sponte].

(2) The defendant is charged under: / 8 - L0 / Ki hnsgpreg

 

03) The maximum term of imprisonment. if convicted. is: AY

 

(4) Based on the government’s [proffer] fesitereepthere is probable cause to believe that the defendant
committed the offense(s) charged.

C] The government is entitled to a presumption under § 3142 (c) [describe in Part II].
he (] The defendant has failed to rebut this presumption [as to flight risk] or [as to danger].
(3)

I find, by a preponderance of the evidence, from the information produced at the hearing that there is a
serious risk that the defendant will not appear.

(6) I find, by clear and convincing evidence. from the information produced at the hearing that the defendant
poses a risk to the safety of other persons and the community.
au

—_

I find by clear and convincing evidence that there is no condition or combination of conditions which will

reasonably assure jthe-defendant-s-presenee-attrra-oras-othemvise-requiredy [community safety].

PART II: WRITTEN pi A TEMENT OF ADDITIONAL REASONS FOR DETENTION

AA

'
73. Caacuaod Ch ies or ged Ie. tialtrICe s
B ienncowt hated, Y tanccieas fbn Gaon fmt Escenas
(i) A et tt cat tn nth ey \ eer eo, (ELON oI

AAS (4 a eee EK
[AY Mertbay 4, Apa t0% Cad
of Aenstak Thee alts as Sods on £TS
he te 3 (A 2 ode 4 Ai 1 se “IAA S Cs oF hb | hts
lyntla la tha “A iy, Ana hot trteatakid’ Corny j Ala dons win enteny A & tkese .
The defendant is comfaitted to the custody of the Attorney General or histher designated representative for contintmemM in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. The defendant shall be afforded reasonable opportunity for private consultation with defense counsel. On order
of a court of the United States or on request of an attorney for the Government, the U.S. Marshal shall deliver the defendant for
the purpose of an appearance in connection with a court proceeding.

aol. 4

rer

June 10, 2020 ee aL
Date Beth P. Gesner
United States Magistrate Judge

 

U.S, District Court (9/2009) Criminal Magistrate Forms: Order of Detention
